Koontz, X, with whom Elder, X,
joins, concurring in part and dissenting in part.
For the reasons I have previously expressed, I concur with the majority’s holding that evidence of Hammond’s acquittal on the charge of refusal to take a breath test was properly excluded at his subsequent DUI trial. Similarly, I respectfully dissent from the majority’s holding that the trial court properly excluded at trial evidence of Hammond’s request to take a breath test. See Hammond v. Commonwealth, 16 Va. App. 347, 351, 429 S.E.2d 631, 634 (1993) (Koontz, J., concurring in part and dissenting in part).3
My disagreement with the majority’s analysis springs primarily from the following excerpt of its current opinion:
[T]he agreement to take a blood or breath test, as opposed to suffering the consequences of taking neither, does not carry with it the same indicia of being forthcoming as does the willingness to take a voluntary field sobriety test. For this reason, we hold that Farmer [v. Commonwealth, 12 Va. App. 337, 404 S.E.2d 371 (1991)] does not control our decision. Thus, the request to take a breath test under these circumstances shows nothing about [Hammond’s] guilt or innocence. Therefore, the evidence [of the request to take a breath test] is not relevant.
(Emphasis added).
In the abstract, I might agree with the majority’s conclusion that the agreement to take a voluntary test carries more indicia of being forthcoming than the willingness to take a mandatory test. This conclusion, however, suggests only the relative weight to be given to such evidence; it does not support the further conclusion that the willingness to take a mandatory test “shows nothing” about an accused’s innocence in a particular case. The relevance of evidence is not determined in the abstract or on the basis that an item of evidence is enti*570tied to be given only little weight by the fact finder. Rather, in a specific case if the evidence tends to establish the proposition for which it is offered, it is relevant. Evidence that is relevant and is material, because it relates to a matter at issue, must be admitted. Quinn v. Commonwealth, 9 Va. App. 321, 323, 388 S.E.2d 268, 270 (1990); Evans-Smith v. Commonwealth, 5 Va. App. 188, 196, 361 S.E.2d 436, 441 (1987).
The issue to be resolved at Hammond’s DUI trial was the state of his sobriety at the time he operated his motor vehicle. Without the benefit of results of chemical tests, that issue had to be decided by consideration of the totality of the circumstances surrounding his conduct, including whether his objective symptoms reflected that he had consumed enough alcoholic beverages to so affect his manner, disposition, speech, muscular movement, general appearance or behavior as to be apparent to observation. See Brooks v. City of Newport News, 224 Va. 311, 315-16, 295 S.E.2d 801, 804 (1982); Code § 4-2 (currently Code § 4.1-100).
Within the rules governing the admissibility of evidence, Hammond was entitled to pursue his defense to the DUI charge as he deemed best. After the Commonwealth offered evidence of objective facts to establish Hammond’s state of sobriety, including the results of field sobriety tests, he sought to introduce evidence that he had requested a breath test. He sought to offer that evidence to show that he was not illegally under the influence of the alcohol he had admittedly consumed. The request for a breath test is conduct consistent with innocence, and if accepted by the trier of fact for that purpose, tends to rebut the Commonwealth’s evidence that Hammond was under the influence of alcohol. In the factual context of this case, Hammond’s request to take a breath test is an objective fact that has at least some tendency to establish the proposition for which it was offered. Thus, although the trier of fact may have afforded that evidence little probative value and may have rejected the inference that Hammond sought to be drawn from it, such does not render the evidence irrelevant.
In short, evidence that Hammond requested a breath test, in the factual context of this case, was relevant and material evidence improperly excluded at his DUI trial. The error of excluding that evidence was not harmless because the jury, in considering the totality of the circumstances, may have concluded that the Commonwealth failed to establish Hammond’s guilt beyond a reasonable doubt.
*571For these reasons, I would reverse Hammond’s conviction and remand for a new trial if the Commonwealth be so advised.

 Although not recited in the prior panel decision, the majority now states that “ftjhe record does not show if a breath test was reasonably available. The issue was not raised in the trial court or on appeal.” However, nothing in the record suggests that the requested breath test was not reasonably available. Accordingly, in my view, the issues presented by this appeal must be resolved on the premise that Hammond requested an available breath test. Clearly he had a choice between taking a breath or a blood test. Code § 18.2-268.2(B).